United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2215
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Robert E. Downs,                        * Eastern District of Missouri.
                                        *
             Appellant.                 *      [UNPUBLISHED]
                                   ___________

                          Submitted: November 7, 2001
                              Filed: November 15, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Robert E. Downs pleaded guilty to making a false statement when purchasing
a firearm, in violation of 18 U.S.C. § 922(a)(6), and being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced him to
33 months imprisonment and 2 years supervised release. Downs argues on appeal,
renewing the objection he presented below, that the court erroneously set his base
offense level by characterizing as a crime of violence his prior Missouri conviction
for statutory rape.

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
     We reject this argument as foreclosed by United States v. Bauer, 990 F.2d 373,
374-75 (8th Cir. 1993) (per curiam), and United States v. Rodriguez, 979 F.2d 138,
140-41 (8th Cir. 1992).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-